DETAILED ACTION
This Action is a response to the filing received 8 March 2021. Claims 1-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 16 March 2021 is being considered by Examiner.

Claim Objections
Claim 20 is objected to because of the following informalities: claim 20 is written as depending on claim 21, which is not presented. The claim appears as if it should reference claim 19 instead. Appropriate correction is required.


Claim Interpretation
Claims 3, 10 and 17 recite “wherein the self-wiring or self-configuring instructions from the component define a variable of type Service Data Provider to be created … and the variable needs to be created along with transformations.” Examiner notes that “Service Data Provider” is not a standard variable type defined in any non-proprietary programming language, and no patents or patent application publications (other than those related to this application family) recite or describe a variable of this type. Instead, a “Service Data Provider” is a custom variable type defined1 for use in the Oracle® Visual Builder Cloud Service. Accordingly, Examiner is interpreting the scope of the “Service Data Provider” variable type to be directly consistent with the description thereof in the Specification, including any properties and attributes, as of the date the application was filed (see Spec. at ¶92 and the sample asset-definition.json provided at pages 37-41).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 5-10, 12-17 and 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 7-10 and 14-17 of U.S. Patent No. U.S. 10,970,052. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim limitations of the present invention are either directly recited in, or obvious over, the claims of the reference patent.
For example, claim 1 of the present application recites “A method comprising: receiving, by a data processing system, information indicative of a modification of a user interface of an application; adding, or updating, by the data processing system, a component to or of the user interface based on the information received …” Claim 1 of the reference patent recites “A method comprising: determining, by a data processing system, an addition of one or more components to a user interface of an application.” Such a determination may be made via the receipt of information regarding a user interaction with an IDE GUI to add a component to the UI of the application. 
Claim 1 of the present application further recites “wherein the component comprises metadata with asset definition for self-wiring or self-configuring of the component within the interface …” and claim 1 of the reference patent recites “identifying … an asset definition within metadata of a component … the asset definition provides self-wiring or self-configuring instructions for an asset that needs to be created for the component …” 
Claim 1 of the present application recites “updating … a data model of the application to include the modification of the user interface based on the adding or the updating of the component to or of the user interface …” Claim 1 of the reference patent recites creating the asset for the component with the assigned name based on the asset definition. Updating a data model of the application to include the modification of the UI based on the adding of the component comprises creating the asset for the component based on the asset definition.
Claim 1 of the present application further recites:
communicating … the updated data model to a server system, wherein the server system is configured to: (i) compare the updated data model with an application data model for the application stored in an application store on the server system, (ii) determine the adding or the updating of the component to the user interface based on the compare, and (iii) update one or more data objects associated with the application data model as a result of the adding or the updating of the component to the user interface; and receiving … a response from the server system that the one or more data objects associated with the application data model have been updated in accordance with the adding or the updating of the component to the user interface.”
Claim 1 of the reference patent recites identifying an asset definition within metadata of a component of the components added to the interface of the application, and creating the asset for the component. The additional detail regarding a client-server architecture, and verifying the addition of the component based on a comparison to a previous version of a data model (such as metadata) are well-understood variations on an application design architecture, and therefore, the claimed subject matter of the current application directed thereto comprises an obvious variant of the subject matter claimed in the reference patent.
The subject matter of claims 5 and 6 of the present application is also recited in claim 1 of the reference patent. The subject matter of claims 2, 3 and 7 of the current application is recited in claims 2, 3 and 7 of the reference patent. Claims 8-10, 12-17 and 19-20 of the current application correspond to claims 1-3 and 5-7 of the current application; and claims 8-10 and 14-17 of the reference patent correspond to claims 1-3 and 7 of the reference patent, and the basis for the double patenting rejections of these additional claims correspond accordingly.
Tables have been provided below for convenience in considering the differences in the claims of the current application and the reference patent. Duplicative dependent claims and independent claim limitations have been omitted for brevity.



Current Application
U.S. 10,970,052
1. A method comprising:
1. A method comprising:
receiving, by a data processing system, information indicative of a modification of a user interface of an application; adding or updating, by the data processing system, a component to or of the user interface based on the information received,
determining, by a data processing system, an addition of one or more components to an interface of an application;
wherein the component comprises metadata with asset definition for self-wiring or self-configuring of the component within the interface;

5. The method of claim 1, wherein the asset definition provides the self-wiring or self- configuring instructions for an asset that needs to be created or updated for the component within a predefined scope when the component is added or updated to the user interface
identifying, by the data processing system, an asset definition within metadata of a component of the one or more components added to the interface of the application, wherein the asset definition provides self-wiring or self-configuring instructions for an asset that needs to be created for the component within a predefined scope when the component is added to the application;

determining, by the data processing system, whether the asset is defined with a context key in the asset definition; when the asset is defined with the context key, determining, by the data processing system, whether there is a matching context key for the interface;
6. The method of claim 5, further comprising: determining, by the data processing system, whether a requested name of the asset is already used in the predefined scope; 
when the asset is not defined with the context key or when there is no matching context key for the interface, determining, by the data processing system, whether a requested name of the asset is already used in the predefined scope;
when the requested name is not already used in the predefined scope, setting, by the data processing system, the requested name as the assigned name of the asset; (cl. 6)
when the requested name is not already used in the predefined scope, setting, by the data processing system, the requested name as an assigned name of the asset;
when the requested name is already used in the predefined scope, generating, by the data processing system, a new name as the assigned name of the asset; and (cl. 6)
when the requested name is already used in the predefined scope, generating, by the data processing system, a new name as the assigned name of the asset; and
updating, by the data processing system, a data model of the application to include the modification of the user interface based on the adding or the updating of the component to or of the user interface;

creating, by the data processing system, the asset for the component with the assigned name based on the asset definition. (cl. 6)
identifying, by the data processing system, an asset definition within metadata of a component of the one or more components added to the interface of the application …
creating, by the data processing system, the asset for the component with the assigned name based on the asset definition.
communicating, by the data processing system, the updated data model to a server system, wherein the server system is configured to:

(i) compare the updated data model with an application data model for the application stored in an application store on the server system,

(ii) determine the adding or the updating of the component to the user interface based on the compare, and

(iii) update one or more data objects associated with the application data model as a result of the adding or the updating of the component to the user interface; and

receiving, by the data processing system, a response from the server system that the one or more data objects associated with the application data model have been updated in accordance with the adding or the updating of the component to the user interface.



2. The method of claim 1, wherein the self-wiring or self-configuring instructions from the component define a variable, type, action chain, or listener to be created when the component is added into the interface of the application.
2. The method of claim 1, wherein the self-wiring or self-configuring instructions from the component define a variable, type, action chain, or listener to be created when the component is added into the interface of the application.


3. The method of claim 1, wherein the self-wiring or self-configuring instructions from the component define a variable of type Service Data Provider to be created when the component is added into the user interface of the application, and the variable needs to be created along with transformations.
3. The method of claim 1, wherein the self-wiring or self-configuring instructions from the component define a variable of type Service Data Provider to be created when the component is added into the user interface of the application, and the variable needs to be created along with transformations.


7. The method of claim 1, wherein the data processing system is part of an integrated development environment, and the component is a reusable piece of the user interface that can be embedded as a custom HTML element in the application.
7. The method of claim 1, wherein the data processing system is part of an integrated development environment, and the component is a reusable piece of the user interface that can be embedded as a custom HTML element in the application.


8. A system comprising: a data processing system that includes one or more processors and non-transitory machine readable storage medium having instructions stored thereon that when executed by the one or more processors cause the one or more processors to perform a process comprising:
8. A system comprising: a data processing system that includes one or more processors and non-transitory machine readable storage medium having instructions stored thereon that when executed by the one or more processors cause the one or more processors to perform a process comprising:


15. A non-transitory machine readable storage medium having instructions stored thereon that when executed by one or more processors cause the one or more processors to perform a process comprising:
15. A non-transitory machine readable storage medium having instructions stored thereon that when executed by one or more processors cause the one or more processors to perform a process comprising:


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-5, 8, 11-12, 15 and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fukala et al., U.S. 2017/0115968 A1 (hereinafter “Fukala”).

Regarding claim 1, Fukala teaches: A method comprising: receiving, by a data processing system, information indicative of a modification of a user interface of an application (Fukala, e.g., ¶68, “application builder GUI module 104 of application builder tool 142 is configured to receive information indicating whether a user has made a change to the view of the application.” See, e.g., ¶¶68-69, describing some examples of change indications); 
adding or updating, by the data processing system, a component to or of the user interface based on the information received, wherein the component comprises metadata with asset definition for self-wiring or self-configuring of the component within the interface (Fukala, e.g., ¶51, “data model for the application is created and/or updated as the user adds components 240, 242, and 244 to the application’s UI. The data objects are also created based upon the UI components in the UI for the application …” See also, e.g., ¶52, “application information 112 for an application may include application metadata 114 and other application data 120. The application metadata 114 for an application may include view model information 117, information 116 for a data model for the application, and mapping information mapping components from the view model to data objects in the data model.” See also, e.g., ¶55, “data model may identify the data objects to be created for the application …”); 
updating, by the data processing system, a data model of the application to include the modification of the user interface based on the adding or the updating of the component to or of the user interface (Fukala, e.g., ¶59, “A change to the page … can trigger updates for the application metadata, which may include updating the page view model, page view-model model, the data model, and the mapping information of the page on the client side …”); 
communicating, by the data processing system, the updated data model to a server system (Fukala, e.g., ¶59, “The changes to the application metadata on the client may then be propagated to the server side to trigger updates to data objects for the application …”), wherein the server system is configured to: 
(i) compare the updated data model with an application data model for the application stored in an application store on the server system (Fukala, e.g., ¶76, “application data model received at 408 is processed by the server system 122 … comparing the received data model with the application data model stored in application store on the server system 122 …”), 
(ii) determine the adding or the updating of the component to the user interface based on the compare (Fukala, e.g., ¶76, “… and determine a change of the data model based on the comparison …”), and 
(iii) update one or more data objects associated with the application data model as a result of the adding or the updating of the component to the user interface (Fukala, e.g., ¶77, “one or more data objects associated with the application may be updated as a result of a change to the data model for the application as detected at 410 …”); and 
receiving, by the data processing system, a response from the server system that the one or more data objects associated with the application data model have been updated in accordance with the adding or the updating of the component to the user interface (Fukala, e.g., ¶81, “a response may be communicated to the client device 102 by the server system 122 … can indicate that the server system has processed the data model”).

Claims 8 and 15 are rejected for the reasons given in the rejection of claim 1 above. Examiner notes that with respect to claim 8, Fukala further teaches: A system (Fukala, e.g., FIG. 1) comprising: a data processing system (Fukala, e.g., ¶40, “distributed application development platform 100 … can include a client device 102, a server system 122 …”) that includes one or more processors (Fukala, e.g., FIG. 7, processing subsystem 704; see also, e.g., ¶175, “computer system 700 may be used to implement any of the various servers (e.g., server system 122 in FIG. 1) and computer systems (e.g., client device 102 in FIG. 1) …”) and non-transitory machine readable storage medium (Fukala, e.g., FIG. 7 and ¶175, storage subsystem 718 including tangible computer-readable storage media 722 and system memory 710; see also, e.g., ¶183, indicating the storage system provides tangible non-transitory media) having instructions stored thereon that when executed by the one or more processors cause the one or more processors to perform a process (Fukala, e.g., ¶178, “processing units in processing subsystem 704 can execute instructions stored in system memory 710 or on computer readable storage media 722 …” See also, e.g., ¶186, indicating the instructions comprise software for performing the disclosed embodiments); and with respect to claim 15, Fukala further teaches: A non-transitory machine readable storage medium (Fukala, e.g., FIG. 7 and ¶175, storage subsystem 718 including tangible computer-readable storage media 722 and system memory 710; see also, e.g., ¶183, indicating the storage system provides tangible non-transitory media) having instructions stored thereon that when executed by one or more processors cause the one or more processors to perform a process (Fukala, e.g., ¶178, “processing units in processing subsystem 704 can execute instructions stored in system memory 710 or on computer readable storage media 722 …” See also, e.g., ¶186, indicating the instructions comprise software for performing the disclosed embodiments).

Regarding claim 4, the rejection of claim 1 is incorporated, and Fukala further teaches: wherein the modification is a change in an asset of the component that is already part of the user interface for the application, and the component is updated based on the information received for the modification (Fukala, e.g., ¶69, “Changing an attribute of a UI component that is already part of the user interface for the application may also change the view of the application. For example, assigning labels ‘Date’ and ‘description’ to the columns of table UI component 240 also changes the view of the application. As another example, changing the number of columns of table component 240 may also change the view of the application …” See also, e.g., ¶70, “an application data model is updated based on the view change received at 402 … the metadata of the application stored on the client device is updated … when columns of the table UI component are changed or labels assigned to the columns … a business object ‘task list’ corresponding to the table UI component in the data model may be added the data model to reflect these changes.” Examiner’s note: at least the attribute and/or the number of columns are assets of the component of the UI (i.e., wherein the component is the table)).

Regarding claim 5, the rejection of claim 1 is incorporated, and Fukala further teaches: wherein the asset definition provides the self-wiring or self- configuring instructions for an asset that needs to be created or updated for the component within a predefined scope when the component is added or updated to the user interface (Fukala, e.g., FIG. 3 and ¶60, “view structure 300 can be generated to represent relationships of various components in page 320 … view structure 300 is rooted at a root element 302, which can be a frame for the page 310. The root element is connected with a view element 304 which represents the form 316. View element 304 is a child of root element 302. The view element 304 is located at a first level of the view structure 300.” See also, e.g., ¶¶61-62, “view element 304 has several child elements including view elements 306 and 308, corresponding to the field component 312 and field component 314, respectively. View structure 300 thus indicates the view structure and visual relationships between the UI element 304, 306, and 308 … when the field components 312 and 314 are added to form 316, view elements 306 and 308 may be added to the view structure 300 …” Examiner’s note: the asset definition is the metadata populated in response to the user making an addition or change to one or more UI components. The self-wiring or self-configuration comprises the population of the data model(s) with the appropriate metadata to configure the component consistent with the user’s addition or change).

Claims 11-12 and 18-19 are rejected for the additional reasons given in the rejections of claims 4-5 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Fukala in view of Magnuson et al., U.S. 10,339,299 B1 (hereinafter “Magnuson”).

Regarding claim 2, the rejection of claim 1 is incorporated, but Fukala does not more particularly teach that the self-wiring or self-configuring instructions from the component define a variable, type, action chain, or listener to be created when the component is added into the interface of the application. However, Magnuson does teach: wherein the self-wiring or self-configuring instructions from the component define a variable, type, action chain, or listener to be created when the component is added into the interface of the application (Magnuson, e.g., 9:19-57, “Platform allows configurator to specify UI objects … Based on the UI objects, the Platform may create various portions of the application stack, such as the front end UI, middleware business logic, and beck end data access layer … code generation is handled automatically, triggered by the configuration choices made by the configurator in the configuration UI. For example, in response to detecting that the configurator has placed a UI object for a field C onto a form for the application front end, the Platform may generate one or more of the following: a HTML element for the field C; A … data storage structure, to store data for the field C, with the data type, size, or other attributes specified by the configurator; …” Examiner’s note: a data storage structure to store data for the field C having a data type and size is consistent with a variable; note a type is also defined (HTML element for field C). See also, e.g., 12:45-54, “UI object of a particular style may have a certain set of events associated with it … an onclick event in a text entry field may place the cursor in the field for text entry, a keystroke event may add text data into the field or could call any action defined in the application …” See also, e.g., 12:55-13:16, more fully describing event handlers (listeners) and actions to be performed based on events actually handled, and 13:17-14:21, describing queening order of an action group (action chain)) for the purpose of allowing a user to configure a UI based on an assembly of UI element components with automated creation of the necessary code and/or metadata to create an executable version of the application (Magnuson, e.g., 2:24-6:8).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the application builder systems and methods of Fukala to provide that the self-wiring or self-configuring instructions from the component define a variable, type, action chain, or listener to be created when the component is added into the interface of the application because the disclosure of Magnuson shows that it was known to those of ordinary skill in the pertinent art to improve a component-based application design tool to provide that the self-wiring or self-configuring instructions from the component define a variable, type, action chain, or listener to be created when the component is added into the interface of the application for the purpose of allowing a user to configure a UI based on an assembly of UI element components with automated creation of the necessary code and/or metadata to create an executable version of the application (Magnuson, Id.).

Claims 9 and 16 are rejected for the additional reasons given in the rejection of claim 2 above.

Claims 3, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Fukala in view of Mills, Duncan, “Shaping Data using Customized Fetch Action Chains,” Oracle Visual Builder Blog, 12 June 2018, last retrieved from https://blogs.oracle.com/vbcs/post/shaping-data-using-customized-fetch-action-chains on 31 October 2022 (hereinafter “Mills”).

Regarding claim 3, the rejection of claim 1 is incorporated, but Fukala does not more particularly teach that the self-wiring or self-configuring instructions from the component define a variable of type Service Data Provider to be created when the component is added into the user interface of the application, and the variable needs to be created along with transformations. However, Mils does teach: wherein the self-wiring or self-configuring instructions from the component define a variable of type Service Data Provider to be created when the component is added into the user interface of the application, and the variable needs to be created along with transformations (Mills, e.g., p. 1, “When you create a new Service Data Provider, either directly as a new variable, or as a side effect of running something like an ‘Add Data’ Quick Start on the List View …” See also, e.g., p. 5, “… create the Service Data Provider in the target page … select the endpoint hat is returning the data that needs transforming … select the transformed payload type …” Examiner’s note: a Google Search2 for “oracle visual builder ‘service data provider’” brings results with dates as early as January 2, 2014; however, archived versions of the Oracle® Cloud Oracle Visual Builder Page Model Reference are not readily available online, so Examiner is unable to provide a specific date between January 2, 2014 and June 12, 2018, that marks the first public release of the Service Data Provider variable type) for the purpose of providing to an application designer a tool to facilitate creation of collection-based applications and components, such as tables and list views (Mills, e.g., pp. 1-2).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the application builder systems and methods of Fukala to provide that the self-wiring or self-configuring instructions from the component define a variable of type Service Data Provider to be created when the component is added into the user interface of the application, and the variable needs to be created along with transformations because the disclosure of Mills shows that it was known to those of ordinary skill in the pertinent art to improve a component-based application design tool to provide that the self-wiring or self-configuring instructions from the component define a variable of type Service Data Provider to be created when the component is added into the user interface of the application, and the variable needs to be created along with transformations for the purpose of providing to an application designer a tool to facilitate creation of collection-based applications and components, such as tables and list views (Mills, Id.).

Claims 10 and 17 are rejected for the additional reasons given in the rejection of claim 3 above.

Claims 6, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Fukala in view of Johnson et al., U.S. 10,534,603 B1 (hereinafter “Johnson”) and Pohlack et al., U.S. 10,698,668 B1 (hereinafter “Pohlack”).3

Regarding claim 6, the rejection of claim 5 is incorporated, but Fukala does not more particularly teach determining whether a requested name of the asset is already used in the predefined scope; when the name is not used in the predefined scope, setting the requested name as the assigned name of the asset; and checking whether the requested name is already used in the predefined scope. However, Johnson does teach: determining, by the data processing system, whether a requested name of the asset is already used in the predefined scope (Johnson, e.g., 15:19-25, “client device 210 may rename the selected element using a new name (e.g., input by a user) …” See also, e.g., 16:17-28, “client device 210 may determine whether there is an existing element, in the same scope as the candidate element, that has the new name …”); 
when the requested name is not already used in the predefined scope, setting, by the data processing system, the requested name as the assigned name of the asset (Johnson, e.g., 15:19-25, “process 700 may include renaming the selected element and updating the one or more selected elements …” Examiner’s note: the renaming is carried out, unless one or more of the then-identified exceptions or conflicts occurs); 
when the requested name is already used in the predefined scope … (Johnson, e.g., 16:17-28, “client device 210 may determine whether there is an existing element, in the same scope as the candidate element, that has the new name. In this case, renaming the candidate element may cause a conflict … When such a conflict occurs, client device 210 may prompt the user regarding the conflict …”); and
[creating], by the data processing system, the asset for the component with the assigned name based on the asset definition (Johnson, e.g., 15:19-59, “process 700 may include renaming the selected element and updating the one or more related elements (block 750) … renaming the selected element may include modifying the element indicator … may update a set of related elements … may rename elements across domains and/or across different types of models (e.g., textual models, graphical models, etc. …” Examiner’s note: that the asset is created, rather than modified, is shown by citation to Fukala in the rejection of claim 1, incorporated herein) for the purpose of facilitating the automatic renaming of elements in a graphical modeling environment, wherein the renaming of one element may result in either automatic renaming of related elements and/or providing a user with information regarding related elements to opt into further renaming (Johnson, e.g., 9:5-10:38).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the application builder systems and methods of Fukala to provide for determining whether a requested name of the asset is already used in the predefined scope; when the name is not used in the predefined scope, setting the requested name as the assigned name of the asset; and checking whether the requested name is already used in the predefined scope because the disclosure of Johnson shows that it was known to those of ordinary skill in the pertinent art to improve a graphical model-based software design tool to provide for determining whether a requested name of the asset is already used in the predefined scope; when the name is not used in the predefined scope, setting the requested name as the assigned name of the asset; and checking whether the requested name is already used in the predefined scope for the purpose of facilitating the automatic renaming of elements in a graphical modeling environment, wherein the renaming of one element may result in either automatic renaming of related elements and/or providing a user with information regarding related elements to opt into further renaming (Johnson, Id.).
Fukala in view of Johnson does not more particularly teach that when the requested name is already used in the predefined scope, generating a new name as the assigned name of the asset, and creating the asset for the component with the assigned name. However, Pohlack does teach: [when the requested name is already used in the predefined scope], generating, by the data processing system, a new name as the assigned name of the asset (Pohlack, e.g., 17:44-18:2, “certain function-level static variables in the source code are renamed to disambiguate them from other static variables … compiler may simply append a counter to the variable name in an implementation-specific way …”) for the purpose of disambiguating certain static and global variables from other static variable names (Pohlack, Id.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the application builder systems and methods of Fukala in view of Johnson to provide that when the requested name is already used in the predefined scope, generating a new name as the assigned name of the asset, and creating the asset for the component with the assigned name because the disclosure of Pohlack shows that it was known to those of ordinary skill in the pertinent art to improve a software design tool to provide that when the requested name is already used in the predefined scope, generating a new name as the assigned name of the asset, and creating the asset for the component with the assigned name for the purpose of disambiguating certain static and global variables from other static variable names (Pohlack, Id.).

Claims 13 and 20 are rejected for the additional reasons given in the rejection of claim 7 above.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Fukala in view of Baird et al., U.S. 2009/0313601 A1 (hereinafter “Baird”).4

Regarding claim 7, the rejection of claim 1 is incorporated, but Fukala does not more particularly teach that the data processing system is part of an IDE, and the component is a reusable piece of the UI that can be embedded as a custom HTML element in the application. However, Baird does teach: wherein the data processing system is part of an integrated development environment (Baird, e.g., ¶51, “mashup design application may be implemented … as a standalone or client-server software application (e.g., an [IDE] application) …”), and the component is a reusable piece of the user interface that can be embedded as a custom HTML element in the application (Baird, e.g., ¶37, “mashup design application detects user input … user input relates a first GUI object, which represents a first widget, to a second … widget …” See also, e.g., ¶39, “‘widget’ refers to a self-contained and reusable software element … can be a set of [HTML] code …”) for the purpose of providing a development environment facilitating creation of widget mashup applications, including in some instances custom, reusable HTML code, and wherein implementation of certain coding details is performed automatically by the IDE and related components of the system (Baird, e.g., ¶¶31-35).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the application builder systems and methods of Fukala to provide that the data processing system is part of an IDE, and the component is a reusable piece of the UI that can be embedded as a custom HTML element in the application because the disclosure of Baird shows that it was known to those of ordinary skill in the pertinent art to improve a visual component-based application design tool to provide that the data processing system is part of an IDE, and the component is a reusable piece of the UI that can be embedded as a custom HTML element in the application for the purpose of providing a development environment facilitating creation of widget mashup applications, including in some instances custom, reusable HTML code, and wherein implementation of certain coding details is performed automatically by the IDE and related components of the system (Baird, Id.).

Claim 14 is rejected for the additional reasons given in the rejection of claim 7 above.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. In particular:
Quine, Daniel Nicholas, U.S. 2012/0291006 A1, teaches systems and methods providing an architecture for developing cloud-based applications, wherein an execution platform may provide a GUI through which a developer may visually develop an application, wherein said application may be represented by an application model and a data model.
Examiner has identified particular references contained in the prior art of record within the body of this action for the convenience of Applicant. Although the citations made are representative of the teachings in the art and are applied to the specific limitations within the enumerated claims, the teaching of the cited art as a whole is not limited to the cited passages. Other passages and figures may apply. Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art and/or disclosed by Examiner.
Examiner respectfully requests that, in response to this Office Action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist Examiner in prosecuting the application.
When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections. See 37 C.F.R. 1.111(c).
Examiner interviews are available via telephone and video conferencing using a USPTO-supplied web-based collaboration tool. Applicant is encouraged to submit an Automated Interview Request (AIR) which may be done via https://www.uspto.gov/patent/uspto-automated-interview-request-air-form, or may contact Examiner directly via the methods below.
Any inquiry concerning this communication or earlier communication from Examiner should be directed to Andrew M. Lyons, whose telephone number is (571) 270-3529, and whose fax number is (571) 270-4529. The examiner can normally be reached Monday to Friday from 10:00 AM to 6:00 PM EST.            If attempts to reach Examiner by telephone are unsuccessful, Examiner’s supervisor, Wei Zhen, can be reached at (571) 272-3708. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (in USA or Canada) or (571) 272-1000.
/Andrew M. Lyons/Examiner, Art Unit 2191                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See, e.g., Mills, Duncan, “Shaping Data using Customized Fetch Action Chains,” Oracle Visual Builder Blog, 12 June 2018, last retrieved from https://blogs.oracle.com/vbcs/post/shaping-data-using-customized-fetch-action-chains on 31 October 2022; see also, e.g., Oracle, "Service Data Provider Properties," Developing Applications with Oracle Visual Builder in Oracle Integration, last retrieved from https://docs.oracle.com/en/cloud/paas/integration-cloud/visual-developer/service-data-provider-properties.html on 31 October 2022.
        2 Google Search, "oracle visual builder 'service data provider'", search report generated 30 October 2022.
        3 Johnson and Pohlack are cited on the IDS filed 16 March 2021, and are therefore not cited on the PTO-892
        4 Baird is cited on the IDS filed 16 March 2021, and is therefore not cited on the PTO-892